         Case 1:20-cv-00867-PAE Document 48 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LANDAUER, INC.,

                                      Plaintiff,              20 Civ. 867 (PAE)
                       -v-                                         (KHP)

MEDSTAR SURGICAL AND BREATHING                                     ORDER
EQUIPMENT COMPANY INC.

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On September 16, 2021, the Court stayed discovery pending the outcome of settlement

discussions. See Dkt. 41. Having been notified that those discussions did not result in

settlement, the Court now lifts the stay on discovery. The Court directs counsel, by December

21, 2020, to submit an updated case management plan that contemplates the completion of fact

discovery by the end of March 2021. The Court adjourns the case management conference

currently scheduled for February 9, 2021 until May 10, 2021 at 2 p.m.

       SO ORDERED.


                                                      PaJA.�
                                                    ____________________________________
                                                    Paul A. Engelmayer
                                                    United States District Judge


Dated: December 17, 2020
       New York, New York
